UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 19, 2008 TIMBERJACK SPORTING SUPPLIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-52352 20-3336507 (State of other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) Paragon Capital LP 110 East 59th Street, 29th Fl New York, NY 10022 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 593-1600 6955 North Durango Suite 1115-381 Las Vegas, Nevada (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Director or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As disclosed in Item 3.02 below, upon the consummation of Tranche II (as defined below), Ted D. Campbell II, the then sole officer and director of Timberjack Sporting Supplies, Inc. (“Timberjack”), resigned effectively immediatelyand Alan P. Donenfeld,was appointed as the President, Chief Executive Officer and the sole director of Timberjack effective immediately. Item 3.02Unregistered Sales of Equity Securities. On
